DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“holding section” in claim 1-8 and 10 interpreted as a top ring [0064] and equivalents thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the polishable object" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination on the merits and consistent with the instant specification as filed, the limitation will be interpreted as inclusive of referring to “a polishable object”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark-Phelps (prev. presented US 6293845) in view of WO 2016/035673 of Suzuki et al., hereinafter Suzuki (citing English equivalent US 2017/0282325). 
Regarding claim 1, Clark-Phelps teaches a polishing apparatus (abstract, Fig 1) for polishing between a polishing pad (pad Fig 1) and a polishable object disposed opposed to the polishing pad (wafer is in the head Fig 1, col 3, ln 65 to col 4, ln 3), the polishing apparatus comprising: a polishing table that can hold the polishing pad (platen with pad Fig 1); a first electric motor that can drive to rotate the polishing table (platen motor col 3, ln 60); a holding section that can hold the polishable object and press the polishable object against the polishing pad (head Fig 1); a second electric motor that can drive to rotate the holding section (head motor col 3, ln 60); a swing arm configured to hold the holding section (carousel Fig 1); a third electric motor that configured to swing the swing arm around a swing center on the swing arm (col 3, ln 60-61 carousel motor); a detection circuitry configured to detect a current value of one of the first, second and third electric motors and/or a torque command value of the one electric motor and can generate a first output (current detector col 3, ln 65 to col 4 ln 5 and col 5, ln 35-43), and a change detection circuitry (detection system col 5 ln 37-42, note that the Luxtron Optima 9300 end-point detections system is a computer program and computer) configured to detect a change of a frictional force between the polishing pad and the polishable object (col 5, ln 10-33). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the apparatus and control circuitry of the end point detection of Clark-Phelps to include the functions of controlling the polishing because this allows for an automation of the processing. Clark-Phelps fails to teach explicitly the detection circuitry configured to increase the change amount while swinging the polishable object around the swing center on a swing arm. Addressing the same problem of polishing and control of a polishing apparatus (abstract), Suzuki teaches a polishing end point detection apparatus (60 Fig 3-4 or 29 Fig 10) for determining and signaling the polishing endpoint [0096]. Suzuki further teaches that the motor current is detected and the signal is output ([0095] or [0143]) as part of endpoint detection  ([0095-0096] or [0143-0144]) and teaches the signal changes over time [0101] and increases [0102] and teaches actively increasing the change amount of the signal (output) by rectifying it ([0016] or [0144]). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the apparatus and control circuitry of the end point detection of Clark-Phelps to increase the change amount of the output signal during polishing because this is a direct function of continuing to process the substrate and because Suzuki has demonstrated it is known to process the signal to remove noise. Note that Clark-Phelps has taught the polishing includes swinging the swing arm.
Regarding claim 2, the fist output is configured to be synchronized with the swing motion of the swing arm (col 5, ln 5-35 teaches averaging and modifying the period to suppress oscillations due to mechanical effects such as the swing motion).
Regarding claim 3, the fist output is configured to be synchronized with the fluctuation of the arm torque added to the swing arm regarding the swing center (col 5, ln 5-35 teaches averaging and modifying the period to suppress oscillations due to mechanical effects and carousel (swing arm) signals. Mechanical effects and the carousel signals include fluctuation of arm torque added to the swing arm regarding to the swing center).
Regarding claim 4, Clark-Phelps teaches the change detection section may perform adjustments to the measured values (col 13, ln 10-col 14, ln 45) but fails to teach multiplication. Suzuki as applied to the combination in claim 1 teaches the increasing includes multiplication [0029], [0034] including multiplication by a constant ([0035]).
Regarding claim 5, the change detection circuitry perform averaging to reduce the noise (col 13, ln 30-45).
Regarding claim 6, the change detection circuitry performs end point detection based on a change in the detected frictional force (col 4, ln 1-10).
Regarding claim 7, Clark-Phelps teaches the change detection section may perform adjustments to the measured values (col 13, ln 10-col 14, ln 45) but fails to teach amplifying the first output or adding a predetermined value to increase the change amount. Suzuki as applied to the combination in claim 1 teaches the increasing includes amplification [0037-0040] and also teaches addition to increase a change amount of the first signal [0029-0030].
Regarding claim 8, the Clark-Phelps teaches detection circuitry obtains an amount of the fist output subjected to smoothing (col 5, ln 5-35 and col 13, ln 30-45). Further Suzuki teaches the circuitry is configured to obtain an amount of the first output subjected to smoothing ([0040-0041] taught as noise removal which is a form of smoothing).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark-Phelps in view of Suzuki and US Patent Application Publication 2001/0001755 of Sandhu et al., hereinafter Sandhu.
Regarding claim 10, Clark-Phelps in view of Suzuki remains as applied to the analogous limitations of the apparatus of claim 1. Clark-Phelps has taught a computer program on non-transitory recording medium to function as a change detection means to detect a change in the frictional force between the pad and the object (col 3, ln 60 to col 5 ln 34) (col 3, ln 35-43). Clark-Phelps fails to teach controlling the apparatus to control polishing and fails to teach the program commands the computer to increases the change amount while swinging the polishable object around the swing center on a swing arm. Suzuki as applied to the analogous limitations of claim 1 above has taught the end point detection including increasing the change signal. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include the signal increase of Suzuki in the computer program of Clark-Phelps for the endpoint detection because Suzuki has taught the increase for end point detection of polishing processes. Addressing the same problem of polishing and control of a polishing apparatus (abstract and [0061]), Sandhu teaches a controller (72 and 74 Fig 1) for controlling the polishing apparatus [0053], [0085]  which controls the polishing by the apparatus [0053-0054] including control by a computer [0053], [0085] (note this includes a computer readable medium with instructions executed by a computer). Sandhu further teaches that the motor current is detected and the signal is processed [0061] as part of endpoint detection as part of the apparatus control. This demonstrates the controller is configured to receive and process motor current signals and end point determinations. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the apparatus and control program of Clark-Phelps and of Clark-Phelps in view of Suzuki to include the functions of controlling the polishing because this allows for an automation of the processing and to increase the change amount during polishing because this is a direct function of the end point monitoring of the combination. Note that as applied to claim 1, Clark-Phelps has taught the polishing includes swinging the swing arm.
Response to Arguments
Applicant's arguments filed 04/22/2022, hereinafter reply, have been fully considered but they are not persuasive.
Applicant argues (reply p5-6) that Clark-Phelps does not teach the limitations regarding increasing the signal. This has been addressed by the new reference Suzuki which teaches the increasing as cited above. Regarding Wakabayashi (reply p7), the arguments are moot because the reference is no longer being applied. Sandhu as applied to claim 10 teaches the computer controller.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0106493 teaches rectifying the polishing signals including multiplication and addition (abstract, [0047], Fig 1-5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET D KLUNK/Examiner, Art Unit 1716        

/KARLA A MOORE/Primary Examiner, Art Unit 1716